Citation Nr: 9932901	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
cervical strain.  


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1968 to October 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Honolulu Regional 
Office (RO) December 1995 decision that denied the veteran's 
claim for an evaluation excess of 10 percent for service-
connected cervical strain.  The Board remanded the claim in 
August 1997 and March 1999 for further development of the 
evidence.  

In August 1999, the RO increased the evaluation of the 
veteran's service-connected cervical strain from 10 percent 
to 20 percent.  On a claim for an original or increased 
rating, the veteran presumably seeks the maximum benefit 
allowed by law.  The claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  Thus, the veteran's claim for 
an increased rating for a cervical strain remains in 
appellate status as listed on the title page of this 
decision.

In the December 1998 supplemental statement of the case, the 
RO denied service connection for cervical degenerative disc 
disease.  Although the veteran had constructive notice of 
this decision via the supplemental statement of the case, the 
cover letter accompanying it did not advise him of the denial 
or furnish him notice of his procedural and appellate rights.  
This irregularity is referred to the RO for appropriate 
action.  


REMAND

When this case was remanded in August 1997, the Board 
requested the RO, in part, to afford the veteran a VA 
orthopedic examination to determine the nature and severity 
of his service-connected cervical strain disability 
consistent with the rating criteria for evaluation of 
disabilities of the musculoskeletal system and the impact of 
any functional loss due to pain.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The remand 
directive also requested the examiner assess the functional 
impairment associated with the service-connected cervical 
spine disability, opine whether there was adequate pathology 
present to support the veteran's subjective complaints of 
pain, address the extent of impairment in the employment 
arena caused by the service-connected cervical spine 
disability, and distinguish, if possible, between 
symptomatology associated with the service-connected cervical 
spine disability and nonservice-connected cervical spine 
disability.  

VA orthopedic examination in December 1997 provided a 
discussion of the nature of the veteran's subjective symptoms 
and revealed the range of motion of the cervical spine.  That 
examination did not, though, adequately address the extent of 
functional impairment and/or impairment in the employment 
arena associated with the service-connected cervical strain 
disability.  The RO returned the examination report to the 
examiner's comments on the specific questions posed in the 
August 1997 remand.  The examiner filed an addendum in 
October 1998 indicating that the veteran's chronic neck pain, 
i.e. cervical strain, was probably related to his motor 
vehicle accident in service.  

The Board reviewed the record again in March 1999, at which 
time it concluded that the December 1997 examination report 
and the October 1998 addendum did not adequately address the 
questions posed in August 1997.  VA had established the 
cervical strain disability as related to an in-service 
injury, but had also determined that the preponderance of the 
evidence did not relate degenerative disc disease of the 
cervical spine to service.  The December 1997 examination 
report and the October 1998 addendum did not distinguish any 
symptoms or manifestations of the service-connected cervical 
strain from symptoms or manifestations of the nonservice-
connected degenerative disc disease.  Nor had the examiner 
addressed whether there was any functional loss due to pain 
or the impact of the service-connected symptomatology on the 
veteran's employment.  

In March 1999, therefore, the Board again remanded the claim 
for an orthopedic examination to address these concerns.  The 
veteran reported for an examination in June 1999, conducted 
by a different examiner, who stated that the veteran 
exhibited a definite reduction in speed, dexterity and range 
of motion, and who again opined as to the origin of the 
disability.  However, this examiner also did not address the 
key concerns expressed in the remand directives.  A simple 
statement that there is reduced speed, dexterity, and range 
of motion does not address the impact of service-connected 
symptomatology on employment or whether there is any 
functional loss due to pain. 

The absence of certain development, specifically requested by 
the Board, indicates a neglect of the duty to assist in the 
development of the veteran's claim.  Smith v. Brown, 5 Vet. 
App. 335, 340 (1993).  Where remand orders are not fully 
complied with, the Board must ensure compliance with the 
terms of the remand.  In turn, the RO must enforce the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  

A thorough VA orthopedic examination, in accordance with the 
remand directives below, must be conducted to fully document 
the severity of the veteran's service-connected cervical 
strain disability as it relates to his ability to function in 
the employment arena.  The case is REMANDED for the following 
action:

1.  The veteran should be requested to 
identify all sources of treatment 
associated with his cervical spine 
disability since June 1999.  After any 
necessary information and/or 
authorization is obtained from the 
veteran, copies of such records, VA or 
private, inpatient or outpatient, not 
already of record, should be obtained by 
the RO and added to the claims folder.  

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected cervical strain 
disability.  The examination should be 
conducted, if possible, by an examiner 
different than the examiners who 
conducted the December 1997 and June 
1999 examinations.  The veteran's claims 
folder, including a copy of this remand, 
must be provided the examiner for review 
in conjunction with the examination and 
the examiner must note in the 
examination report whether the claims 
file had been reviewed.  The examination 
report should include a description of 
the pertinent symptoms and clinical 
findings, and an assessment of the 
resulting functional impairment.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his service-connected 
cervical strain disability and provide 
an opinion as to whether there is 
adequate pathology present to support 
each subjective complaint of pain.  
Symptoms attributable to the veteran's 
service-connected cervical strain 
disability should be distinguished, if 
possible, from symptoms attributed to 
any nonservice-connected cervical spine 
disability; if it is impossible to so 
distinguish the symptoms, the examiner 
should so state for the record.  The 
examiner should comment on the severity 
of the manifestations concerning the 
veteran's ability or inability to 
function in the employment arena and 
whether there are other objective 
indications of the extent of his pain, 
such as visible manifestations on 
movement of the neck and functional 
impairment due to pain.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action must be undertaken.  See 
Stegall, 11 Vet. App. at 270-71.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



